United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 17-5012                                                 September Term, 2018
                                                                         1:15-cv-00375-RMC
                                                        Filed On: April 9, 2019
Gordon C. Reid,

             Appellant

      v.

Hugh J. Hurwitz, Acting Director, Federal
Bureau of Prisons,

             Appellee


      BEFORE:       Katsas, Circuit Judge

                                        ORDER

      Upon consideration of apellant’s motion to correct record, it is

      ORDERED that the dissenting opinion be amended as follows:

      Slip op., p. 1, third ¶, line 2: Delete the words “at gunpoint”.

      The Clerk is directed to issue the opinion with the amended dissenting opinion.


                                       Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Ken Meadows
                                                          Deputy Clerk